Citation Nr: 1713962	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  15-38 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for skin cancer of the head, face, and ears, to include as secondary to exposure to ionizing radiation.

2. Entitlement to service connection for residual scarring, status post skin cancer removal as secondary to skin cancer of the head, face, and ears.

3. Entitlement to service connection for residuals of a chest wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from May 1946 to October 1947.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO)..

The issue of entitlement to service connection for skin cancer of the head, face, and ears, and residual scarring status post skin cancer removal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A March 2009 rating decision denied the Veteran's claim of entitlement to service connection for squamous cell carcinoma (skin cancer).  The Veteran was notified of his appellate rights, but did not file a notice of disagreement or submit new and material evidence within one year of the rating decision.

2. Evidence received since the March 2009 rating decision is not cumulative of the evidence of record at the time of the previous denial and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. The Veteran's service treatment records are unavailable and presumed destroyed; his lay reports of an in-service injury while operating a bulldozer are consistent with the circumstances of his service as a Construction Equipment Operator.

4. Resolving all doubt in the Veteran's favor, his current residuals of a chest wound are etiologically related to an in-service injury.

CONCLUSIONS OF LAW

1. The March 2009 rating decision which denied the Veteran's claim of entitlement to service connection for skin cancer is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the March 2009 rating decision in connection with Veteran's claim of entitlement to service connection for skin cancer of the head, face, and ears is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for entitlement to service connection for residuals of a chest wound have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the issues decided herein, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Application to Reopen

The RO denied the appellant's claim of service connection for skin cancer by a March 2009 rating decision, based on a finding that the Veteran's skin cancer was not related to his period of active service, to include exposure to ionizing radiation.  The Veteran was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision nor submit new and material evidence within one year; therefore, the March 2009 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108. VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the March 2009 rating decision includes additional lay statements regarding the Veteran's reported exposure to ionizing radiation and VA treatment records wherein a VA physician suggests a link between the Veteran's current skin cancer and his reported exposure to ionizing radiation.  This evidence was not before VA at the time of the March 2009 denial, and it raises a reasonable possibility of substantiating the Veteran's claim by providing an indication that the Veteran's currently diagnosed skin cancer is related to active service.  Therefore, this evidence constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for skin cancer must be reopened.

II. Service Connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran seeks service connection for residuals of a chest wound sustained during his period of active service.  Specifically, he asserts that while operating a bulldozer in post-war Japan, he struck an unexploded ordinance, which then threw both himself and the bulldozer back, lodging shards of metal into his chest, which has been intermittently infected and draining since.

Initially, the Board observes the Veteran's service treatment records are missing and presumed destroyed.  Therefore, evidence of any asserted in-service treatment is not associated with the claims file.  However, the Board observes the Veteran's military occupational specialty (MOS) is reflected as a Construction Equipment Operator.  See DD Form 214.  Therefore, with service treatment records absent from the file, the Board accepts the Veteran's statements regarding his in-service injury as consistent with the circumstances of his service and thus finds these statements credible.  See generally 38 U.S.C.A. § 1154(a) (West 2016); see also O'Hare v. Derwinski, 1 Vet.App. 365 (1991). 

Significantly, VA treatment records reflect the Veteran continues to experience a wound to the left anterior chest wall, which occasionally drains, with small pieces of metal underneath the skin.  This wound has been related by VA medical personnel to the Veteran's reported in-service injury described above.  See, e.g., April 2009 VA Primary Care Note.  The Board acknowledges this nexus is based solely on the Veteran's own reported history of his in-service injury.  However, as discussed above, the Board has found the Veteran's statements regarding this injury are credible.  Therefore, the medical nexus reflected by VA treatment records are afforded significant probative value.

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the positive medical evidence of record, as well as the Veteran's credible statements regarding his in-service injury, and resolving all doubt in his favor, the Board finds that service connection for residuals of a chest wound is warranted.


ORDER

New and material evidence having been received, the claim of service connection for skin cancer is reopened; to this extent only the appeal is granted as to this issue.

Service connection for residuals of a chest wound is granted.


REMAND

As discussed above, the Board has reopened the Veteran's claim of service connection for skin cancer of the head, face, and ears.  This claim, as well as the claim of service connection for residual scarring, status post skin cancer removal, must be remanded for additional development.

The Veteran asserts exposure to ionizing radiation in service.  Specifically, he claims that, while moving and removing soil during the post-war reconstruction process in Japan, he was exposed to residual ionizing radiation from the atomic bombs dropped on Hiroshima and Nagasaki several months prior.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).

Pertinent to the instant case, if a Veteran was exposed in service to ionizing radiation and, after service, developed any cancer within a period specified for each by law, then the Veteran's claim is referred to the Under Secretary for Benefits who must determine, based on the extent of exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311.

In the instant case, the Veteran has been diagnosed with skin cancer, a disease listed under 38 C.F.R. § 3.311(b)(2).  Pursuant to 38 C.F.R. § 3.311, when a claimant contends that a radiogenic disease, which first became manifest after service though not to a compensable degree within any other applicable presumptive period, is the result of exposure to ionizing radiation in service, an assessment is made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311(a).  A "radiogenic disease" means a disease that may be induced by ionizing radiation, and includes most forms of cancer.  38 C.F.R. § 3.311(b)(2).  Except as otherwise provided, the radiogenic disease must become manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(5).  If these threshold requirements are met, an assessment as to the size and nature of the radiation dose must be made.  38 C.F.R. § 3.311(a)(1). 

In order to do so, the RO must request dose information as provided by 38 C.F.R. § 3.311(a)(2).  38 C.F.R. § 3.311(a)(2)(iii) requires that, in claims not based upon participation in atmospheric nuclear testing or Hiroshima and Nagasaki occupation, dose data normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), service treatment records and other records which may contain information pertaining to radiation exposure in service.  All such records must then be forwarded to the Under Secretary for Health, who will be responsible for the preparation of a dose estimate.  38 C.F.R. § 3.311(a)(2)(iii).  Finally, if exposure to ionizing radiation is identified, the Veteran's claim must then be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

In short, according to the medical records, the Veteran has a radiogenic disease within the meaning of 38 C.F.R. § 3.311(b)(2) and it manifested more than five years after alleged exposure.  Further, the Veteran has contended that his skin cancer was the result of ionizing radiation exposure.  Even though the Veteran's records do not support a finding that he participated in the occupation of Nagasaki or Hiroshima prior to July 1, 1946, these facts and assertions alone are sufficient to trigger the obligation to attempt to obtain a radiation dose estimate under 38 C.F.R. § 3.311(a)(1). 

In the instant case, the RO requested information from the Defense Threat Reduction Agency, which reported that the Veteran did not participate in the occupation of Hiroshima and/or Nagasaki within the applicable period.  Other than issuing a determination that exposure to ionizing radiation may not be presumed on that basis, no other development of this alleged exposure was performed.  As such, the Board must remand the instant case.  On remand, the AOJ should attempt to obtain pertinent records as outlined by 38 C.F.R. § 3.311(a)(2)(iii).  The Veteran's claims file should then be forwarded to the Under Secretary for Health for a radiation dose estimate and, if any radiation exposure is identified, to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

Finally, the Board notes the Veteran's claim of service connection for residual scarring status post skin cancer removal is impacted by the outcome of his claim for entitlement to service connection for skin cancer and therefore, this service connection claim is inextricably intertwined.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request from the National Personnel Records Center, or other appropriate source, documentation regarding the claimed exposure to ionizing radiation, including, but not limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  Attempts should also be made to ascertain whether there are any service personnel records for this Veteran that can be obtained.  All attempts to obtain information should be detailed in the claims folder.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2016).

2. Following the above, forward the claims folder and any other pertinent documents to the VA Under Secretary for Health for a radiation dose estimate in accordance with 38 C.F.R. § 3.311(a)(2)(iii).

3. If it is determined the Veteran was exposed to ionizing radiation, forward the appellant's claim to the VA Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c), again if the evidence shows such referral is indicated by the above development.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


